DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 3/15/2021.
Claims 1-19 are presented for examination. Claims 1, 9-10 and 18-19 have been amended. 
Applicant’s amendments to the specification and claims have overcome the specification objections, claim objections, 112 rejections and 101 rejection set forth in the non-Final Office Action mailed 11/18/2021.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 1 and 9-10 and 18-19 objected to because of the following informalities:
At each of Claims 1, 10 and 19, there are two different terms used to describe each of the thresholds, such as “a first tier metrics threshold” at line 37 of Claim 1 but later at the same line the claim uses “first tier metric threshold” (one uses metrics but another one uses metric). Applicant is suggested to select only one of the two terms for each of the thresholds. In addition, Claims 9 and 18 also include limitations of “tier metrics threshold”, and thus Claims 9 and 18 may be amended based on Applicant’s selection  (Note: the specification also includes such issue, Applicant is also suggested to correct corresponding locations of the specification).
Comparing to Claim 1 from 12/27/2018, the word first from “a first tier metrics threshold” is added to current Claim 1; however there is no underline indication for word first at line 37 of Claim 1.
“a tier first metrics threshold” at line 33 of Claim 19 should be “a first tier metrics threshold”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doddavula (US PGPUB 20120089726 A1) in view of Aki et al. (US PGPUB 20020083169 A1, hereafter Aki) and Svendsen et al. (US Patent 9928183 B2, hereafter Svendsen)
Doddavula, Aki and Svendsen were cited on the previous office action.

Regarding to Claim 1, Doddavula discloses: a system comprising:
one or more processors; and memory containing instructions configured to control the one or more processors to  (see Figs. 6, 9 and 11 and [0112]; “The central processing unit 1110 executes computer-executable instructions” and “The memory 1120 stores software 1180 that can, for example, implement the technologies described herein”):
receive a plurality of application identifiers, each of the plurality of application identifiers identifying at least one of a plurality of application instances of an enterprise network (see [0026]-[0027]; “<ApplicationDeploymentDescriptor id = “Application1”>”. The descriptor id is an example of claimed plurality of application identifiers. Furthermore, see “pay-per-use business modules” from [0001] and “business rules” from [0029]. Also see [0098]; “the OrderManagement application is assigned to four VMs (VM1, VM2, VM3, and VM4) and the CustomerManagement application is assigned to one VM (VM4)”);

receive virtual machine information indicating which of the plurality of application instances of the enterprise network is running on which one of the plurality of virtual machines (see [0098]; “the OrderManagement application is assigned to four VMs (VM1, VM2, VM3, and VM4) and the CustomerManagement application is assigned to one VM (VM4)”);
for each application instance:
retrieve metrics from each of the plurality of application instances (see Figs. 6, 9, [0055] and [0087]-[0088]; “At application level 910, the application SLA manager performs a whitebox analysis of the applications' transactions for optimizations in SLA management by monitoring and analyzing the different transactions supported by the application and their individual processing and resource needs”. Based on such descriptions, each of the application instance in the network/system should be monitored by the application SLA manager and thus such application SLA manager retrieved metrics from such monitored application instances); 
for each of the plurality of virtual machines:
retrieving metrics from the virtual machine (see Figs. 6, 9, [0058] and [0086]; “The VM Performance Monitor 610 monitors the CPU utilization of the VM for the server and the individual processes”. Note: similar as descriptions from [0087]-[0088], the VM 
retrieve metrics from each of the plurality of hosts (see Figs. 6, 9, [0054] and [0086]; “host (infrastructure level) 940” and monitoring component 942 of Host SLA manager 940. Similar to the descriptions from [0087]-[0088], the Server Monitor 942 of Host SLA Manager 940 of Fig. 9 monitors and retrieves metrics from each of the plurality of hosts in the system. Also see [0053]; “the monitoring 510 includes monitoring service level parameters at platform level (e.g., database connections and thread usage) and infrastructure level (e.g., CPU usage, storage usage, bandwidth usage)”, emphasis added).

Doddavula does not disclose: 
for each application instance:
determine a tier of service the plurality of application instances; 
assign the tier of service that particular application instance to the virtual machine executing that particular application;
assign at least one polling interval to the application instance based on that particular application instance’s assigned tier of service, each polling interval indicating a time when metrics are retrieved from that particular application instance; and
the metrics from each of the plurality of application instances are retrieved at the assigned polling interval; 
for each of the plurality of virtual machines:
determine a mapping that maps each of the plurality of virtual machines to a host of a plurality of hosts of the enterprise network executing that virtual machine;

assign at least one polling interval to the virtual machine based on that particular virtual machine’s assigned tier of service, each polling interval indicating a time when metrics are retrieved from that particular virtual machine; and
the metrics  from the virtual machine are retrieved at the assigned polling interval;
assign at least one polling interval to each host based on that particular host’s tier of service, each polling interval indicating a time when metrics are retrieved from that particular host;
the metrics from each of the plurality of hosts are retrieved at assigned polling interval;
compare each of the received metrics from each of the plurality of application instances to a first tier metrics threshold, the first tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that application;
compare each of the received metrics from each of the plurality of virtual machines to a second tier metrics threshold, the second tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that virtual machine;
compare each of the received metrics from each of the plurality of host to a third tier metrics threshold, the third tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that host;
if an alarm trigger condition is satisfied based on any of the comparisons, then triggering an alarm event; and


However, Aki discloses: a monitoring system comprises:
for each item or object in a plurality of items or objects
determine a tier of service the items or objects (see Figs. 5, 7, 9 and 14, [0030],  [0042] and [0088]; “determines the current service level (SL) of each object t being monitored”, “determines the monitoring interval (T) corresponding to the current SL grade”);
assign at least one polling interval to the item or object based on that particular item or object’s assigned tier of service, each polling interval indicating a time when metrics are retrieved from that particular item or object (see Figs. 5, 7, 9 and 14, [0030], [0042] and [0088]; “a decreased service level of the object of interest, i.e., the web server 4 ... reduces the monitoring interval from 10 minutes to 5 minutes” and “determines the monitoring interval (T) corresponding to the current SL grade”);
the metrics from each of the plurality of items or objects are retrieved at the assigned polling interval (see Figs. 5, 7, 9 and 14, [0030], [0055] and [0093], “this table 80 a shows that the response time between the web server Sa and web client Ca is being monitored regularly at intervals of ten minutes” and “The CPU 19 a executes monitoring; i.e., it collects data about the current status or activity of the item of interest”);
compare each of the received metrics from each of the plurality of items or objects to a tier metrics threshold, the tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that item or object (see Figs. 5, 7, 9 and 14, [0055], 
if an alarm trigger condition is satisfied based on any of the comparisons, then triggering an alarm event (see [0004], [0041], [0049]-[0050], [0055], [0064]; “receives messages from the objects which indicate the occurrence of a spontaneous event” and “when the event receiver 20 c is notified of a prescribed event” and “an event is raised when the response time in question exceeds the threshold of 18 seconds”. Notification of event, i.e., claimed alarm event, is generated/triggered when any of comparisons of any of the monitoring result from any of items or objects exceeds the relevant threshold values, i.e., claimed a alarm trigger condition is satisfied); and
output an alarm notification, the alarm notification based on the alarm event, the alarm notification identifying the item or object, the tier of service of the item or object and metric that triggered the alarm event (see Figs. 7, 8, 10 and 11, [0004], [0033], [0041], [0049]-[0050] and [0068]; “an alert message will be generated to notify him/her of the occurrence of a condition change in that item”, “when a certain event has happened in the web server 4 that is currently monitored … according to what kind of event it is”, “receives messages from the objects which indicate the occurrence of a spontaneous event”, “a transition of SL grade from “High” to “Low” occurs when the event receiver 20 c is notified of a prescribed event”, “average-to-low transition occurs in the SL grade when the event receiver 20 c is notified of a prescribed event” and “If the web server Sa exhibits a long response time exceeding the 18-second threshold, the monitoring unit 20 b raises an event that needs an appropriate action”, emphasis added. Different actions are performed based on different kinds of events raised, and thus the message notification should 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the monitoring objects or items on application level, VM level and host level of a system to ensure service level agreement from Doddavula by including determining monitoring interval for object or item based on assigned service level of the object or item to be monitored and output alarm notification when the monitored result of any object or item to be monitored exceeds corresponding threshold values from Aki, since it would provide a system of determining a proper monitoring interval based on assigned/determined service level of the object or item to be monitored and notifying any monitored result that violating configured threshold values (see [0004] and [0030] from Aki; “reduces the monitoring interval from 10 minutes to 5 minutes. These changes enable the monitoring unit 1 b to collect more information about the network 2, so that the network monitoring system 1 will be able to analyze the situation in greater detail to investigate the cause of the low service-level problem”).

Thereby, the combination of Doddavula and Aki discloses:
for each application instance:
determine a tier of service the plurality of application instances (see Figs. 6, 9, [0055] and [0087]-[0088] from Doddavula, Figs. 5, 7, 9, [0042] and [0088] from Aki; “by monitoring and analyzing the different transactions supported by the application and their individual processing and resource needs”, “determines the current service level (SL) of each object t being monitored” and “determines the monitoring interval (T) corresponding to the current SL grade”. At the combination system, the Application Transaction Monitor 912 
assign at least one polling interval to the application instance based on that particular application instance’s assigned tier of service, each polling interval indicating a time when metrics are retrieved from that particular application instance (see the analysis above and Figs. 9 and 14, [0030] and [0088] from Aki; “a decreased service level of the object of interest, i.e., the web server 4 ... reduces the monitoring interval from 10 minutes to 5 minutes” and “determines the monitoring interval (T) corresponding to the current SL grade”); and
retrieve metrics from each of the plurality of applications at the assigned polling interval (see Figs. 6, 9, [0055] and [0087]-[0088] from Doddavula, Figs. 7, 14, [0055] and [0093] from Aki and the analysis of limitation about determining a tier of service above; “captures the information about the various transactions”, “this table 80 a shows that the response time between the web server Sa and web client Ca is being monitored regularly at intervals of ten minutes” and “The CPU 19 a executes monitoring; i.e., it collects data about the current status or activity of the item of interest”);
for each of the plurality of virtual machines:
assign at least one polling interval to the virtual machine based on that particular virtual machine’s assigned tier of service, each polling interval indicating a time when metrics are retrieved from that particular virtual machine (see Figs. 6, 9, [0058] and [0086] from Doddavula, Figs. 9 and 14, [0030] and [0088] from Aki; “The VM Performance Monitor 610 monitors the CPU utilization of the VM for the server and the individual processes” and 
retrieving metrics from the virtual machine are retrieved at the assigned polling interval (see Figs. 6, 9, [0058] and [0086] from Doddavula, Figs. 7, 14, [0055] and [0093] from Aki and the analysis of limitation about assigning polling interval to VM; “The VM Performance Monitor 610 monitors the CPU utilization of the VM for the server and the individual processes”, “this table 80 a shows that the response time between the web server Sa and web client Ca is being monitored regularly at intervals of ten minutes” and “The CPU 19 a executes monitoring; i.e., it collects data about the current status or activity of the item of interest”);
assign at least one polling interval to each host based on that particular host’s tier of service, each polling interval indicating a time when metrics are retrieved from that particular host (see Figs. 6, 9, [0053], [0054] and [0086] from Doddavula, Figs. 9 and 14, [0030] and [0088] from Aki; “the monitoring 510 includes monitoring service level parameters at platform level (e.g., database connections and thread usage) and infrastructure level (e.g., CPU usage, storage usage, bandwidth usage)”, “host (infrastructure level) 940” and “determines the monitoring interval (T) corresponding to the current SL grade”. At the combination system, the Server Monitor 942 monitors and retrieves the metrics from each of the hosts/servers to be monitored on a monitoring interval basis, and thus it would require to assign the corresponding 
retrieve metrics from each of the plurality of hosts are retrieved at assigned polling interval (see Figs. 6, 9, [0053], [0054] and [0086] from Doddavula, Figs. 7, 14, [0055] and [0093] from Aki and the analysis of limitation about assigning polling interval to VM; “the monitoring 510 includes monitoring service level parameters at platform level (e.g., database connections and thread usage) and infrastructure level (e.g., CPU usage, storage usage, bandwidth usage)”, “host (infrastructure level) 940”, “this table 80 a shows that the response time between the web server Sa and web client Ca is being monitored regularly at intervals of ten minutes” and “The CPU 19 a executes monitoring; i.e., it collects data about the current status or activity of the item of interest”);
compare each of the received metrics from each of the plurality of application instances to a first tier metrics threshold (see Figs. 6, 9 [0055] and [0087]-[0088] from Doddavula, Figs. 5, 7, 9 and 14, [0055], [0067] and [0094] from Aki; “captures the information about the various transactions” and “Comparing the monitoring result obtained at step S36 with relevant threshold values stored in the HDD 19 d”. At the combination system, after retrieving the metrics from the application level, the system would compare each of the received metrics from each of the application instances to be monitored with a corresponding threshold value), the first tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that application (see [0108] from Doddavula, Fig. 7 and [0067] from Aki; “pick different component implementations and set different thresholds for resource pooling” and “compares the response time of the web server Sa with various threshold values defined in the monitoring rules of item #1 (FIG. 8) in an attempt to determine which SL grade is 
compare each of the received metrics from each of the plurality of virtual machines to a second tier metrics threshold (see Figs. 6, 9 [0058] and [0086] from Doddavula, Figs. 5, 7, 9 and 14, [0055], [0067] and [0094] from Aki; “The VM Performance Monitor 610 monitors the CPU utilization of the VM for the server and the individual processes” and “Comparing the monitoring result obtained at step S36 with relevant threshold values stored in the HDD 19 d”. At the combination system, after retrieving the metrics from the VM level, the system would compare each of the received metrics from each of the VMs to be monitored with a corresponding threshold value), the second tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that virtual machine (see [0108] from Doddavula, Fig. 7 and [0067] from Aki; “pick different component implementations and set different thresholds for resource pooling” and “compares the response time of the web server Sa with various threshold values defined in the monitoring rules of item #1 (FIG. 8) in an attempt to determine which SL grade is appropriate for the current performance of the web server Sa”. At the combination system, the threshold values at the VM level would depend on the different metrics or resource being monitored and the server level of the particular VM to be monitored);
compare each of the received metrics from each of the plurality of host to a third tier metrics threshold (see Figs. 6, 9 [0053]-[0054] and [0086] from Doddavula, Figs. 5, 7, 9 and 14, [0055], [0067] and [0094] from Aki; “the monitoring 510 includes monitoring service level parameters at platform level (e.g., database connections and thread usage) and infrastructure level (e.g., CPU usage, storage usage, bandwidth usage)” and “Comparing the monitoring result third tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that host (see [0108] from Doddavula, Fig. 7 and [0067] from Aki; “pick different component implementations and set different thresholds for resource pooling” and “compares the response time of the web server Sa with various threshold values defined in the monitoring rules of item #1 (FIG. 8) in an attempt to determine which SL grade is appropriate for the current performance of the web server Sa”. At the combination system, the threshold values at the host level would depend on the different metrics or resource being monitored and the server level of the particular host to be monitored);
if an alarm trigger condition is satisfied based on any of the comparisons, then triggering an alarm event (see [0004], [0041], [0049]-[0050], [0055], [0064] from Aki; “receives messages from the objects which indicate the occurrence of a spontaneous event” and “when the event receiver 20 c is notified of a prescribed event” and “an event is raised when the response time in question exceeds the threshold of 18 seconds”. Notification of event, i.e., claimed alarm event, is generated/triggered when any of comparisons of any of the monitoring result from any of application level, VM level or host level exceeds the relevant threshold values, i.e., claimed a alarm trigger condition is satisfied); and
output an alarm notification, the alarm notification based on the alarm event, the alarm notification identifying the application, the tier of service of the application and metric that triggered the alarm event (see Figs. 7, 8, 10 and 11, [0004], [0033], [0041], [0049]-[0050] and [0068] from Aki; “an alert message will be generated to notify him/her of the occurrence of a what kind of event it is”, “receives messages from the objects which indicate the occurrence of a spontaneous event”, “a transition of SL grade from “High” to “Low” occurs when the event receiver 20 c is notified of a prescribed event”, “average-to-low transition occurs in the SL grade when the event receiver 20 c is notified of a prescribed event” and “If the web server Sa exhibits a long response time exceeding the 18-second threshold, the monitoring unit 20 b raises an event that needs an appropriate action”, emphasis added. At the combination system, different actions are performed based on different kinds of events raised, and thus the message notification should indicate the application to be monitored, the service level of the application to be changed and the corresponding monitored result that exceeds the threshold value).

The combination of Doddavula and Aki does not disclose:
for each application instance:
assign the tier of service that particular application instance to the virtual machine executing that particular application;
for each of the plurality of virtual machines:
determine a mapping that maps each of the plurality of virtual machines to a host of a plurality of hosts of the enterprise network executing that virtual machine;
assign the tier of service at that particular virtual machine to the host executing that particular virtual machine;


It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the service level information at the application level, VM level and host level from the combination of Doddavula and Aki by including propagating priority information of instructions in software applications from a higher level of computing architecture to a lower level of computing architecture from Svendsen, since it would provide a system of configuring the priority levels of the multiple different computing architectural levels along with the corresponding priority level of the instruction to be executed from the higher computing architecture to the lower computing architecture, and thus setting a default priority level for a lower computing architecture along with the instructions are 

Thereby, the combination of Doddavula, Aki and Syendsen discloses:
  for each application instance:
assign the tier of service that particular application instance to the virtual machine executing that particular application (see Claim 15 and lines 42-56 of col. 3 from Syendsen and the analysis of claim limitation of assigning polling interval for each of the VMs to be monitored above. At the combination system, in order to monitoring SLA at the VM level, the monitoring process requires to be performed in a determined monitoring interval basis and such monitoring interval at the VM level is determined based on the service level assigned to the corresponding VM that executing the corresponding application, and thus the service level at the application level is propagated to the VM level along with the commands/instructions of the application propagated from the application level to the VM level);
for each of the plurality of virtual machines:
determine a mapping that maps each of the plurality of virtual machines to a host of a plurality of hosts of the enterprise network executing that virtual machine; assign the tier of service at that particular virtual machine to the host executing that particular virtual machine (see Claim 15 and lines 42-56 of col. 3 from Syendsen and the analysis of claim limitation of assigning polling interval for each of the hosts to be monitored above. At the combination system, in order to monitoring SLA at the host level, the monitoring process requires to be performed in a determined monitoring interval basis and such monitoring interval at the host level is determined based on the service level assigned to the corresponding host that in order to achieve propagating the corresponding VM’s service level to a correct host, the combination system is inherently to determining a mapping that maps each of the VMs executing the application to a corresponding host that executes the corresponding VMs).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Doddavula, Aki and Syendsen discloses: at least a subset of different virtual machines with different tiers of service having different polling intervals (see Figs. 6, 9, [0058] and [0086] from Doddavula, Figs. 7-9 and 14, [0030] and [0088] from Aki; “The VM Performance Monitor 610 monitors the CPU utilization of the VM for the server and the individual processes” and “determines the monitoring interval (T) corresponding to the current SL grade”. At the combination system, the VM Monitor 932 monitors and retrieves the metrics from each of the VMs to be monitored on a monitoring interval basis; in addition, based on Figs. 7-9 of Aki, a same item/component to be monitored has different monitoring interval settings at different service level assigned/determined, and thus it is reasonable to include at least two VMs at the system has different service level determined. Thereby, such two VM has different polling intervals).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Doddavula, Aki and Syendsen discloses: wherein the tier of service for each of the plurality of application instances are retrieved from an application discovery system (see the current SL grade”. In one of the embodiment, the tier of service for each of the application instances to be monitored at the application level are retrieved from a application discovery system that updates the service level of the application instance to be monitored to a current SL grade).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Doddavula, Aki and Syendsen discloses: wherein the tier of service for each of the plurality of application instances are retrieved from an IT management software (see Figs. 7-9, 14-15, [0088]-[0090] and [0103]-[0104] from Aki; “determines the monitoring interval (T) corresponding to the current SL grade”. In one of the embodiment, the tier of service for each of the application instances to be monitored at the application level are retrieved from an IT management software that updates the service level of the application instance to be monitored to a current SL grade).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Doddavula, Aki and Syendsen discloses: wherein the tier of service for each of the plurality of application instances are retrieved from an application performance integration platform (see Figs. 7-9, 14-15, [0088]-[0090] and [0103]-[0104] from Aki; “determines the monitoring interval (T) corresponding to the current SL grade”. In one of the embodiment, the tier of service for each of the application instances to be monitored at the application level are retrieved from an application performance integration platform that updates the service level of the application instance to be monitored to a current SL grade).

Regarding to Claim 10, Claim 10 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 12, the rejection of Claim 10 is incorporated and further Claim 12 is a method claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 13, the rejection of Claim 10 is incorporated and further Claim 13 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 14, the rejection of Claim 10 is incorporated and further Claim 14 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 19, Claim 19 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doddavula (US PGPUB 20120089726 A1) in view of Aki et al. (US PGPUB 20020083169 A1, hereafter Aki) and Svendsen et al. (US Patent 9928183 B2, hereafter Svendsen) and further in view of Herz et al. (US PGPUB 20070136541 A1, hereafter Herz).
Doddavula, Aki, Svendsen and Herz were cited on the previous office action.

Regarding to Claim 6, the rejection of Claim 1 is incorporated, the combination of Doddavula, Aki and Syendsen does not disclose: wherein the tier of service for each of the plurality of application instances are retrieved from a user of the enterprise.
However, Herz discloses: a system comprises the priority level for each of the items/objects to monitor are retrieved from a user of the system (see [0049] and [0051]; “both the user and system monitoring software 250 assign priority levels to data on system 112”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the service level of the plurality of application instances to be monitored from the combination of Doddavula, Aki and Syendsen by including assigning different priority levels to data by the user from Herz, since it is well-known that a system can be configured to allow both of a software component and a user to assign different priority level based on different need (see [0049] and [0051] from Hert).
Thereby, the combination of Doddavula, Aki, Syendsen and Herz discloses the missing limitation from the combination of Doddavula, Aki and Syendsen.

Regarding to Claim 9, the rejection of Claim 1 is incorporated the combination of Doddavula, Aki and Syendsen does not disclose: wherein the first tier metrics threshold is configured by a user of the enterprise network.
However, Herz discloses: a system comprises a threshold to trigger an event are configured by a user of the system (see [0075]; “the user configures system monitoring software 250 to set a threshold level for a new data preservation backup trigger”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the service level threshold for each of the application level, VM level and host level to be monitored to trigger a notification event from the combination of Doddavula, Aki and Syendsen by including user-defined threshold value to trigger an event from Herz, since it is well-known that a system can be configured to allow both of a software component and a user to configure certain condition to trigger an event (see [0075] from Hert).
Thereby, the combination of Doddavula, Aki, Syendsen and Herz discloses the missing limitation from the combination of Doddavula, Aki and Syendsen.

Regarding to Claim 15, the rejection of Claim 10 is incorporated and further Claim 15 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 18, the rejection of Claim 10 is incorporated and further Claim 18 is a method claim corresponds to system Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doddavula (US PGPUB 20120089726 A1) in view of Aki et al. (US PGPUB 20020083169 A1, hereafter Aki) and Svendsen et al. (US Patent 9928183 B2, hereafter Svendsen) and further in view of Franklin (US PGPUB 20110107148 A1).
Doddavula, Aki, Svendsen and Franklin were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Doddavula, Aki and Syendsen does not disclose: wherein the plurality of virtual machine identifiers are retrieved from a plurality of virtual machine data probes integrated within the enterprise network.
However, Franklin discloses a system of a plurality of virtual machine identifiers are retrieved from a plurality of virtual machine data probes integrated within the system (see [0072]. Also see [0037] for plural data probes).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify retrieving VM’s identifiers information from the combination of Doddavula, Aki and Syendsen by including a data probe in a virtual machine to report identifier of the virtual machine having the data probe from Franklin, since it would provide a method of integrating a name detector into a virtual machine to report a corresponding name (see [0037] and [0072] of Franklin).
Thereby, the combination of Doddavula, Aki, Syendsen and Franklin discloses the missing limitation from the combination of Doddavula, Aki and Syendsen.

Regarding to Claim 16, the rejection of Claim 10 is incorporated and further Claim 16 is a method claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Doddavula (US PGPUB 20120089726 A1) in view of Aki et al. (US PGPUB 20020083169 A1, hereafter Aki) and Svendsen et al. (US Patent 9928183 B2, hereafter Svendsen) and further in view of Whitner et al. (US PGPUB 20170085456 A1, hereafter Whiner).
Doddavula, Aki, Svendsen and Whitner were cited on the previous office action.

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Doddavula, Aki and Syendsen discloses: for each of a plurality of hosts with two or more tiers of service, assigning one polling interval based on the most important tier of service of the two or more tiers of service of that host.
However, Whiner discloses: for an object with two or more entities to be monitored, assigning one polling interval based on the most important entity of that object (see [0048]; “modify the polling frequency, intensity, interval, or the like for the related components based on the priority score or weighting” and “determines an appropriate polling interval for those affected components based on the priority scores. The appropriate polling interval may be sufficiently high so that interested parties and applications can be updated quickly on device status changes”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the assigning of polling interval at the host level 
Thereby, the combination of Doddavula, Aki, Syendsen and Whiner discloses: for each of a plurality of hosts with two or more tiers of service, assigning one polling interval based on the most important tier of service of the two or more tiers of service of that host (see table 7 at col. 7 and [0098] from Doddavula, both of OrderManagement application and CustomerManagement application is assigned to VM4, and thus the host running VM4 at the combination system would include at least two tier of services when the tier of service for OrderManagement application is different from tier of service for CustomerManagement application. After combining the feature of using priority score or weight factor for multiple components to determine an appropriate polling interval, the combination system can assign a priority score or weight factor to the service level of OrderManagement application and service level of CustomerManagement application in order to determine an appropriate polling interval for the host level monitor).

Regarding to Claim 17, the rejection of Claim 10 is incorporated and further Claim 17 is a method claim corresponds to system Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Response to Arguments
Applicant’s arguments, filled 3/15/2021, with respect to rejections of Claims 1-19 under 35 U.S.C. 103 rejections have been full considered but they are not persuasive.

Applicant’s arguments at pages 21-33 are summarized as the following:
For the independent Claims 1, 10 and 19, reference Doddavula does include “application descriptors, such as a name or label, however Doddavula does not appear to disclose, in the above-referenced paragraphs and elsewhere, receiving one or more application identifiers. As such, Doddavula does not appear to teach or suggest a system which receives “a plurality of application identifiers, each of the plurality of application identifiers identifying at least one of a plurality of application instances of an enterprise network” (see 1st paragraph of page 23 from the Remarks).
For the independent Claims 1, 10 and 19, reference Doddavula “calculates the CPU utilization to calculate the number of virtual machines (VMs) for a forecasted workload” and “the system assigns for VMs to a particular application during one particular time frames, and two VMs during another time frame”. However, Doddavula does not disclose the limitations of “receive a plurality of virtual machine (VM) identifiers, each of the plurality of virtual machines identifiers identifying … at least one of the plurality of application instances” and “receive virtual machine information indicating which of the plurality of application instances of the enterprise network is ruining on which one of the plurality of virtual machines” (see 2nd paragraph of page 23 from the Remarks).
For the independent Claims 1, 10 and 19, reference Aki discloses a network monitoring system which determines a monitoring policy for objects in a network, the monitoring policy st paragraph of page 25 from the Remarks); Aki further discloses that “change the frequency of monitoring an object based on the object’s service level” (see 1st paragraph of page 26 from the Remarks). However, Aki does not discloses any one of the following a system which receives application identifiers, virtual machine identifiers, and virtual machine information, using this information to determine a tier of service for application instance, identify virtual machines and hosts executing the application instance, propagate the same tier of service of the application instance to the identified virtual machines and hosts, assign a polling interval to the application instance, as well as the virtual machines and hosts associated with the application based on the tier of service of the application instance (see 1st paragraph of page 25, 1st paragraph of page 26 and 1st paragraph of page 27 from the Remarks).
For the independent Claims 1, 10 and 19, reference Svendsen does discusses concepts of a computer system or enterprise network includes levels or layers of detail. However, such concepts/features from Svendsen does not discloses a tier of service, assigning a tier of service to an application, and to virtual machines, and hosts associated with the application instance, i.e., determining a tier of service of an application instance and propagate the same tier of service to the virtual machines and hosts associated with the application instance (see last paragraph of page 29 from the Remarks).
For the dependent Claims 2-9 and 11-18, the rejections of Claims 2-9 and 11-18 are not proper due to similar reason set forth above at the arguments of independent Claims 1 and 10 since Claims 2-9 and 11-18 each depend from either Claim 1 or 10 (see pages 30-32 of the Remarks).

The examiner respectively disagrees.
Applicant stated and admitted that reference Doddavula includes application descriptors but does not disclose receiving one or more application identifiers. Applicant is suggested to review the corresponding rejection section since Examiner explicitly explained during the rejection section that the descriptor id is an example of claimed application identifier, such as “Application 1” at the details of descriptors is one of the claimed application identifiers. In addition, [0098] also includes descriptions like “the OrderManagement application” and “CustomerManagement application”. One with ordinary skill in the art would understand both of such “OrderManagement” and “CustomerManagement” are the claimed plurality of application identifiers. Furthermore, “pay-per-use business modules” from [0001] and “business rules” from [0029] implies that the software applications from Doddavula are executing in a business enterprise environment/network. Note: obtaining/receiving application descriptors that include application name/label, i.e., application identifier, is obtaining/receiving the application name/label/identifier. 

[0098] from Doddavula explicitly describes the four VMs to be assigned for applications are VM1, VM2, VM3 and VM4. One with ordinary skill in the art would understand that each of “VM1”, “VM2”, “VM3” and “VM4” are the VM identifiers. As admitted by Applicant, [0098] from Doddavula discusses assignment of which application is assigned to which VMs, then one with ordinary skill in the art would understand such assignment is the claimed “virtual machine information indicating which of the plurality of application instances of the enterprise network is ruining on which one of the plurality of virtual machines”. In addition, 

First of all, Examiner already stated at this and previous office action that some of the limitations Applicant argued about is not taught by Doddavula, Aki, or the combination of Doddavula and Aki, such as prorogate the same tier of service of the application instance to the identified virtual machine and host. Some of the limitations Applicant argued about was already taught by Doddavula, such as receiving application identifier, virtual machine identifiers, and virtual machine information. Some of the limitations Applicant argued about are not even required by the claims, such as “using this information to determine a tier of service for an application instance”; the claims only recite “for each application instance: determine a tier of service the plurality of application instance”, there is nothing at the claims imply or require using virtual machine information to determine the tier of service (note: if what Applicant actually argued about is using application identifier to determine tier of service since the system requires to distinguish the different applications among the plurality of applications, then what Applicant should state is using application 

In addition, most of limitations that Applicant argued about for reference Aki are actual rejected under the combination of Doddavula and Aki instead of Doddavula or Aki alone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). First of all, Doddavula already discusses a monitoring system that monitoring resource utilization at each of the application level, VM level and host level (see Figs. 6, 9, [0053]-[0055], [0058] and [0086]-[0088]). The missing limitations/concepts from Doddavula are determining tier of service of each of applications, prorogating the tier of service of a corresponding application to a corresponding VM and a corresponding host that running the corresponding application, the receptive polling interval for each application at application level, each VM at VM level and each host at host level is determined based on such determined and prorogated tier of service, comparing collected metrics information at each of the application level, VM level and host level to a corresponding threshold in order to trigger an alarm event and output an alarm notification about the alarm event. As Applicant stated at page 26 from the Remarks, changing, i.e. assigning, a monitoring/polling interval for the object to be monitored based on the determined service level of the object to be monitored. Thereby, when combing such concepts into reference Doddavuala, the combination would teach concepts of determining polling interval of application at the application level monitor based on application’s service level, i.e., claimed tier of service, determining polling interval of VM at the VM level monitor based on VM’s service level and determining polling interval of host at the host level monitor based on host’s service level. Note: Aki also discusses features of comparing collected metrics information for the monitored object to a corresponding threshold in order to trigger an alarm event and output an alarm notification about the alarm event. Thereby, the combination of Doddavuala and Aki also discloses features of comparing collected metrics information at each of the application level, VM level and host level to a corresponding threshold in order to trigger an alarm event and output an alarm notification about the alarm event.

First of all, according to “[T]he tier of service may be used to prioritize one application or group of applications over another” from [0031] of Applicant’s specification, the claimed tier of service is considered as priority level of one application or group of applications over another. Thereby, the priority level/information from reference Svendsen is reasonable to be considered as claimed tier of service. As admitted by Applicant, Svendsen also discusses levels, the details of levels comprises application level, operating system level and a micro-architectural level (see Claim 15 of Svendsen). Such level can be mapped to the application level, VM level and host level from reference Doddavula or the claims respectively. In addition, Claim 15 of Svendsen further discusses features of propagating priority information identifying the respective priorities and the memory access requests from higher levels of the computing architecture to lower levels of the computing architecture”. Furthermore, based on lines 54-56 of col. 3 from Svendsen, application level is the highest level among application level, operating system level and micro-architectural level, “propagating priority information identifying the respective priorities and the memory access requests from higher levels of the computing architecture to lower levels of the computing architecture” from Syendsen would comprise propagating priority level or information of the application at the application level to operating system at the operating system level and then to micro-architectural level. Combining such concept to the combination system of Doddavula and Aki, the new combination system would teach features of prorogating priority level, i.e., claimed tier of service, of application at application level to a corresponding VM at VM level and then to a corresponding host at host level.

The response to applicant’s argument regarding to Claims 2-9 and 11-18are same set forth for the Claims 1 and 10 above. Claims 2-9 and 11-18are rejected due to dependency and the same reasons as set forth on the 103 rejection section.
Therefore, Claims 1-19 are rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196